Exhibit 10.02
 
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits information subject to the confidentiality request.
Omissions are designated as [*****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
AMENDMENT NUMBER FIVE TO GOOGLE ADWORDS RESELLER AGREEMENT
 
This amendment (“Amendment”) to the Agreement (as defined below) is entered into
by and between:
 
(1) Google Ireland Limited, a company incorporated under the laws of Ireland
whose principal place of business is at Gordon House, Barrow Street, Dublin 4,
Ireland (“Google”); and
 
(2) ReachLocal Europe BV (f/k/a Reach-Local Netherlands BV), whose registered
office/principal place of business is located at Strawinskylaan 865, WTC tower
D, 1077 XX  Amsterdam, The Netherlands (“Reseller”).
 
This Amendment shall be effective from 1 April 2013 (the “Effective Date”).
 
INTRODUCTION
 
(A)
Google and Reseller are parties to a Google AdWords Reseller Agreement, with an
effective date of 1 May 2011 (together with Amendment Number 1, with effective
date 16 November 2011, Amendment Number 2, with effective date 1 June 2012, and
Amendment Number 3, with effective date 17 August 2012 and Amendment Number
Four, with effective date 1 January 2013 the “Agreement”).

 
(B)
The parties now wish to amend the Agreement in the manner set out in this
Amendment.

 
AGREED TERMS
 
1.
Definitions

 
 
Capitalised terms used but not defined in this Amendment shall have the same
meaning as in the Agreement.

 
2.
Amendment

 
(a) On and from the Effective Date of this Amendment Russia is added to the
Agreement as a Territory.
 
(b) The Launch Date for Russia is 1 April 2013.
 
(c) Section 5.8(a) is amended to include ReachLocal Russia Franchise OOO for the
territory of Russia. The foregoing shall be considered a Reseller Group Company
and as such may use the Google Brand Features in the manner permitted under the
Agreement.
 
(d) The Performance Bonus Terms for Russia is incorporated into Exhibit C of the
Agreement in the form set out below:
 
 
 

--------------------------------------------------------------------------------

 
 
PART I
TERRITORY: Russia




[*****]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 2
Confidential material redacted and filed separately with the Securities and
Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
3.
Changes

 
All changes that are necessary in order to give effect to paragraph 2(a) of this
Amendment shall be deemed to have been made to the Agreement.  References in the
Agreement to Parts A-D of Exhibit C shall be deemed to include Parts E-H above
unless expressly stated or the context requires otherwise.
 
4.
Continuation

 
The Agreement shall remain in full force and effect unchanged except as modified
by this Amendment.
 
5.
Governing Law and Jurisdiction

 
This Amendment is governed by English law and the parties submit to the
exclusive jurisdiction of the English courts in relation to any dispute
(contractual or non-contractual) concerning this Amendment.
 
Signed by the parties on the dates stated below
 
GOOGLE
 
RESELLER
By: /s/ Mick McCarthy
 
By: /s/ R.G. Schuitemaker
Name: Mick McCarthy for Graham Law (Board Director)
 
Name: R.G. Schuitemaker
Title:
 
Title: Financial Director Europe
Date: April 17, 2013
 
Date: April 15, 2013







3
Confidential material redacted and filed separately with the Securities and
Exchange Commission.